Public Utilities Commission, Nos. 09-872-EL-FAC and 09-873-EL-FAC. This cause is pending before the court as an appeal and cross-appeal from the Public Utilities Commission of Ohio.
Industrial Energy Users-Ohio, appellee/cross-appellant, filed a motion for protective order seeking to protect certain trade secret information of Ohio Power Company, appellanVcross-appellee. On May 17, 2013, the commission granted a motion for protective order filed by Ohio Power Company. The commission’s protective order maintains under seal certain trade secret information of Ohio Power for a period of 18 months, ending on November 17, 2014. The commission’s entry appears to grant protection to the same information sought to be protected by Industrial Energy Users-Ohio before this court.
It is therefore ordered by the court, sua sponte, that the parties shall show cause within fifteen days of the date of this order why the motion for protective order filed with this court should not be denied as moot as a result of the commission’s May 17, 2013 entry.
Kennedy, J., dissents.